Citation Nr: 0718491	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-41 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1967 
and from October 1974 to October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD and assigned an initial 
disability rating of 30percent, both effective August 4, 
2004.  PTSD remains the veteran's only service-connected 
disorder.  

Historically, the veteran was notified in July 2006 that his 
claim for pension benefits was denied.  However, in VA Form 
21-4138, Statement in Support of Claim in October 2006 the 
veteran stated that he wished to be "reconsidered" for 
pension benefits, noting the recent denial.  He did not 
specifically disagree with the July 2006 denial of pension 
benefits.  So, the RO should clarify whether the veteran was 
disagreeing with the July 2006 denial for the purpose of 
initiating an appeal or was setting for a new claim for 
pension benefits.  

Also, in a June 2006 VA Form 21-4138, Statement in Support of 
Claim the veteran stated that he was unemployable due to his 
PTSD.  In September 2006 the RO wrote the veteran requesting 
that he clarify whether he was seeking a total disability 
rating based on individual unemployability due to service-
connected PTSD (TDIU rating).  Subsequently, the veteran did 
not subsequently respond to the request for clarification 
and, so, at this point it must be concluded that he does not 
claim entitlement to a TDIU rating.  

Also, in the October 2006 VA Form 21-4138 the veteran set 
forth a claim for service connection for erectile 
dysfunction, claimed as due to medication for service-
connected PTSD.  This additional claim has not been 
adjudicated much less denied and timely appealed to the 
Board, so referral to the RO for initial development and 
consideration is required since the Board does not currently 
have jurisdiction.  See 38 C.F.R. § 20.200 (2006). 


FINDINGS OF FACT

The veteran has anxiety attacks, hypervigilance, nightmares 
and recollections of Vietnam events, and receives 
psychotherapy and takes medication for depression and sleep 
disturbance but he does not have paranoia, disorientation, 
suicidal or homicidal ideation, psychotic symptoms, 
obsessional rituals, illogical or other impairment of speech, 
or near-continuous panic or spatial disorientation.  


CONCLUSION OF LAW

An initial disability rating in excess of 30 percent for PTSD 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.126, Diagnostic 
Codes 9400 and 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  But, VA is not required to 
provide a predecisional adjudication of what evidence is 
needed to grant a claim because "the duty to notify deals 
with evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


With respect to the increased rating claim, after service 
connection for PTSD was granted the veteran disagreed with 
the 30 percent evaluation and, so, the issue became 
entitlement to a higher initial rating for the service-
connected PTSD.  

When VCAA notice is given as to an original service 
connection claim, which in this case was by RO letter in 
September 2004, further VCAA notice of "downstream" issues, 
e.g., an initial rating or effective date, is not required.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  It was recently held 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, i.e., 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability, and that VCAA notice must address all 
of these elements.  Id. at 484, 486, 488.  The Court did not 
address VAOPGCPREC 8-2003. 

Here, any error in not providing the veteran with notice as 
to how to establish entitlement to a higher initial 
disability rating was harmless because VA followed proper 
remedial processes to cure any such defect, thereby providing 
the veteran a meaningful opportunity to participate in the 
processing of his claim.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (citing Mayfield, 444 F.3d at 1333-1334; 
Dingess, 19 Vet. App. at 492; Pelegrini, 18 Vet. App. at 122-
124).  

Specifically, in its February 2005 letter enclosing its 
rating decision granting service connection, the RO indicated 
what the veteran should do if he disagreed with this 
decision.  At that point, the only disagreement could be with 
the level of the evaluation assigned or the effective date, 
as service connection had been granted.  

The subsequent statements of the veteran and his 
representative reflect that they were aware that the veteran 
had to demonstrate the severity of his disability in order to 
establish entitlement to a higher initial rating by 
submitting medical and other evidence of such severity.  

For example, in the veteran's Notice of Disagreement (NOD) 
and in his VA Form 9, he described his psychiatric symptoms 
that he felt warranted a higher rating.  The veteran was 
therefore informed of the first element of VCAA notification 
and demonstrated his understanding of the information and 
evidence not of record necessary to substantiate his claim 
for a higher initial rating prior to the most recent 
readjudication of his claim, and a remand to re-notify him 
of this element would be superfluous and unnecessary.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Moreover, as the Board will deny the claim, there will be no 
new effective date to assign, so any issue as notification 
regarding effective dates is moot.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran has been afforded two 
VA psychiatric examinations and his VA outpatient treatment 
(VAOPT) records are on file, as is a statement from his 
attending psychiatric nurse.  At the videoconference, he 
testified that all available VA records were on file.  See 
page 10 of the transcript of that hearing.  There is no 
indication that he has received private postservice 
psychiatric treatment.  

At the videoconference the veteran was informed that 
consideration would be given to obtaining an additional VA 
psychiatric rating examination, if necessary.  Page 11 of 
that transcript.  However, after a thorough review of the 
evidentiary record, and in light of the evidence described 
above, the Board is of the opinion that a remand of the case 
for an additional psychiatric rating examination is not 
necessary.  Moreover, an additional VA psychiatric rating 
examination has not been requested.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  

Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The psychiatric rating criteria call for evaluations to be 
made upon identification of specific symptoms and 
manifestations expressly associated with different degrees of 
disability.  VAOGCPREC 11-97 dated March 25, 1997.  
Evaluation of psychiatric disability requires consideration 
of the frequency and duration of psychiatric symptoms, and 
the length as well as capacity for adjustment during 
remissions.  38 C.F.R. § 4.126(a).  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  An evaluation is based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  

Consideration is given to the extent of social impairment but 
a rating shall not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent rating.   

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.   

A Global Assessment of Functioning (GAF) score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed person 
avoid friends, neglects family, and is unable to work).  

A GAF score ranging from 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functions pretty well with some 
meaningful interpersonal relationships.  

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above. 

Factual Background

On VA psychiatric examination in December 2004 the veteran's 
claim file was reviewed.  It was noted that the veteran had 
excessively used alcohol and drugs when in Vietnam to escape 
from crying.  His current symptoms were anxiety about being 
in public or any place where there were people, depression, 
anger, and frustration.  Reportedly, his symptoms had gotten 
worse in the last few years.  His postservice drug use and 
increased and included using LSD, mescaline, peyote, and 
amphetamines.  He had used alcohol daily until he stopped in 
1986.  He was on parole from a criminal conviction.  He was 
divorced from his first wife but was still married to his 
second wife and had been told by both that he was cold and 
emotionally distant.  As to his postservice employment, he 
had worked as a freight dispatcher for less than 1 year, had 
sold valves for 3 years, and had been in sales for 18 years.  
He had tried self-employment for a year and then ministry for 
2 years.  After having been in prison for a year, he had 
washed cars for 6 months and then been a part-time mail clerk 
for 3 months until he walked off the job.  

Currently, the veteran did not attend many of the classes for 
which he was enrolled at a community college.  He did things 
around the house and did yard work as well as help out 
neighbors.  He did not attend community events or church and 
had no friends or socialize with his family.  He did some of 
the house work and laundry.  

On mental status examination the veteran had no impairment of 
thought process or of communication.  He had no delusions or 
hallucinations.  He had had a flashback when seeing a TV show 
about Vietnam.  He was neatly and cleanly dressed and had 
good hygiene and grooming.  He appeared tense and to be 
'controlling' himself, reporting that he bottled his anger.  
He was cooperative and tended to be passive-aggressive.  His 
eye contact was good.  He had no inappropriate behavior and 
was not homicidal.  He had last had suicidal ideation 2 years 
ago when convicted for a crime.  He maintained his personal 
hygiene and other basic activities of daily living.  He was 
fully oriented.  His long-term memory was good.  He indicated 
that his short-term memory was poor due to problems 
concentrating.  He had no history of obsessive or ritualistic 
behavior.  His speech was goal oriented and logical with good 
tone and rhythm.  He had panic attacks consisting of 
increased heart rate, shakiness and other symptoms of anxiety 
that occurred in response to being around strangers or being 
in public.  Otherwise, he had no panic attacks.  With respect 
to his mood, he reported that he was hard to get along with.  
He had difficulty falling and staying asleep.  He was able to 
abstract and conceptualize well.  His comprehension was good.  
His perception was normal.  His coordination was good.  There 
were no signs or symptoms of psychosis.  There was no organic 
brain syndrome.  His insight and judgment were good.  

It was noted that the veteran had intrusive and distressing 
memories of experiences in Vietnam but had not had a 
nightmare in a month or two, although sometimes he had 
several in a month.  He had flashbacks sometimes that were 
triggered by different things.  He avoided thinking about 
Vietnam and described a restricted affect.  He had few 
interests in life and was detached from others.  He had no 
friends.  He had symptoms of hyperarousal consisting of 
difficulty falling to sleep, irritability that had caused 
problems in relationships and jobs, always being aware of who 
was around him and being anxious and uncomfortable.  He also 
described difficulty with concentration.  The diagnosis was 
PTSD.  His current GAF score was 41.  He was competent to 
handle his monetary benefits.  It was noted that he had 
limited social support except for his wife and ha d no 
friends.  His anger caused trouble with relationships and 
employment.  It was commented that as he became older this 
would become more and more a problem, as would his other 
symptoms of PTSD.  He had limited social skills for handling 
stress and relationships.  His psychosocial functioning was 
poor, as was his quality of life.  

In a December 2005 statement a VA nurse reported that in her 
opinion the veteran, who was being treated for PTSD, could no 
longer maintain gainful employment, as he had in the past.  
Due to exacerbation of his PTSD symptoms he could no longer 
function in the world of work.  He had difficulty sustaining 
effective relationships when interacting in school and in any 
job he held.  He was unable to work due to the severity of 
his PTSD interference in all aspects of his working 
relationships.  His medical problems had also exacerbated 
which also interfered with his holding any position where 
exertion might be a factor.  There was no evidence of a 
personality disorder.  It was opined that he cold no longer 
be gainfully employed nor sustain effective social 
relationships.  His GAF score was 35.  His prognosis remained 
poor.  

On VA psychiatric examination in July 2006 the veteran's 
claim file was reviewed.  It was noted that he had been in 
therapy in 2004 and 2005.  He had a myocardial infarction in 
2005.  He had nightmares and difficulty sleeping.  He awoke 
feeling fearful.  He had anger and was hyperviligant.  He did 
not go out much and was very nervous when he did go out.  He 
thought of suicide and had feelings of uselessness and 
worthlessness.  It was reported that his symptoms were 
getting worse.  He had had about 28 postservice jobs and the 
longest job was of 18 years duration making one-on-one sales 
calls but that job ended when he started his own business 
which did not last more than 4 years.  He had not worked 
since December 2004 because of poor motivation, stating that 
he was tired of trying.  His former supervisors had told him 
that he had attitude problems.  

At home the veteran worked in his tool shed and in a garden.  
He did home maintenance and repairs.  He had no friends and 
did not speak to his neighbors.  He did not attend community 
events or attend church.  He did not socialize.  When around 
others in public he was hyperviligant.  He reported being 
less social and avoided people more than 2 1/2 years ago.  He 
helped his wife doing household chores.  He took medication 
to help him sleep.  

On mental status examination the veteran had no impairment of 
thought process or of communication.  He had no delusions or 
hallucinations.  He was neatly and cleanly dressed.  He had 
good hygiene and grooming.  He was cooperative but subdued.  
His mood was appropriate to his thought content.  His eye 
contact was good.  There was no inappropriate behavior.  He 
was not homicidal and he had suicidal thought a couple of 
times a month, having last had serious suicidal thoughts only 
2 days ago.  He was able to maintain his personal hygiene and 
other basic activities of living.  He was fully oriented.  
His long-term memory was not good, i.e., for things 20 to 30 
years ago and could not remember people, places or events 
during that time and could only remember a handful of things 
from Vietnam.  His short-term memory was not good, reporting 
that he could not remember what day it was or what happened 
yesterday.  There was no history of obsessive or ritualistic 
behavior.  His speech was goal oriented and logical with good 
tone and rhythm.  He had mild panic attacks when he went out 
in public, described as increased anxiety.  He reported that 
his spirits, and mood, were down.  He had difficulty falling 
and staying asleep unless he took medication.  He was able to 
abstract and conceptualize.  His comprehension was good and 
his perception was normal.  His coordination was good.  There 
were no signs or symptoms of a psychosis.  There was no 
organic brain syndrome.  His insight and judgment were good.  

It was reported that the veteran re-experienced daily 
intrusive thought and distressing memories of combat in 
Vietnam, including people being killed, dying and wounded and 
of holding a young man while that man died from a head wound.  
He had dreams of events in Vietnam that caused him to awake 
in a cold sweat.  He tried to stay busy to avoid thinking 
about events in Vietnam.  He had diminished interest in life 
activities.  He was detached from people, had no friends, and 
was estranged from his family.  He had a restricted range of 
affected and his wifes had called him cold.  He had 
difficulty recalling aspects of what happened in Vietnam.  
His symptoms of hyperarousal were difficulty falling asleep 
and concentrating.  He jumped when he heard a loud noise.  It 
was commented that his PTSD symptom appeared to be causing 
more difficulty with his social functioning.  The relevant 
diagnosis was PTSD.  His GAF score was 35.  

It was noted in summary that the veteran described his 
psychosocial functioning as worsening over the last 2 1/2 years 
and that it was better for him to stay by himself.  His 
psychosocial functioning and quality of life were poor.  

At the November 2006 videoconference the veteran testified 
that he had no social life or friends.  He avoided family 
gatherings and did not belong to any organizations.  He had 
anxiety or panic attacks 3 or 4 times monthly.  Page 5 of 
that transcript.  He had recurrent nightmares at least once 
every other week and sometimes weekly.  He had suicidal but 
not homicidal thoughts.  Page 6.  He states that the 
psychiatric examination reports were incorrect in stating 
that he did not have obsessive or ritualistic behavior 
because he did have hypervigilant behavior consisting of 
checking the perimeter of his home nightly, having weapons 
around his house, although he no longer had firearms as he 
had in the past.  Also, he had to take medication to sleep 
and his dosage had recently been increased, as had his 
medication for depression.  Page 7.  His medication for 
depression was not always effective.  He had last worked in 
December 2004, at which time he had not been able to get 
along with his supervisor.  He had had from 28 to 30 jobs 
since military service.  He had been unable to retain 
employment because sometimes he got bored or his job-related 
suggestions were ignored.  He could not work with others who 
were not organized or motivated.  Page 8.  Also, his 
exaggerated startle response had put him in some embarrassing 
situations due to his reactions to loud noises.  The 
veteran's wife testified that he experienced re-experiencing 
events in Vietnam and he had problems with his memory.  Page 
9.  The veteran testified that he received VA psychiatric 
treatment.  Page 10.  

Analysis 

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the veteran has symptomatology that is associated with 
the rating criteria and symptomatology not covered in the 
rating criteria, but is associated with the diagnosis of PTSD 
under the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), which is referred to in 38 C.F.R. Part 
4, § 4.130 (rating mental disorders).  And two, while there 
has been some change in the severity of the symptoms, the 
change does not more nearly approximate the level of 
disability encompassed in the criteria for a 50 percent 
rating. 

Under Diagnostic Codes 9400 and 9411, the current degree of 
impairment due to the documented symptoms of anxiety, 
depression, and avoidance of crowds is encompassed in the 30 
percent rating.  Also encompassed are the veteran's chronic 
anxiety, chronic sleep impairment, weekly panic attacks, and 
mild memory loss.  

In the absence of symptoms of flattened affect, 
circumstantial or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of judgment or abstract thinking, or disturbances 
of motivation the disability picture does not more nearly 
approximate or equate to the criteria for a 50 percent 
rating.  

The evidence indicates that he has some impairment or short-
term and long-term memory.  However, as to his reported 
impairment of long-term memory it was reported that he could, 
essentially, remember very little about events that occurred 
in Vietnam.  Nevertheless, he has described in some detail 
precisely the very events of which he complain he could not 
remember.  

Moreover, the record shows that he has difficulty in 
establishing and maintaining effective work and social 
relationships.  As to this, the more recent of two VA 
psychiatric examinations indicated that his GAF score 
remained at 35, even though there is some evidence suggesting 
a worsening of his psychiatric disability.  The GAF score of 
35 was clearly not based upon findings of impairment of 
reality testing or communication inasmuch as the two 
psychiatric examinations found no such impairment.  So, it 
must be concluded that the GAF scores of 35 were based upon 
major impairment in other areas.  In this case, since there 
is no major impairment in his judgment, which remains good, 
or thinking, which is also unimpaired, those areas were 
impairment in work, school and family relations.  

Nevertheless, the veteran has remained married for many years 
as evidence of the ability to maintain an effective 
relationship.  

As for symptoms associated with the diagnosis of post-
traumatic stress disorder in DSM- IV, but not listed in 
Diagnostic Codes 9400 and 9411, such as sleep disturbance, 
nightmares, intrusive thoughts, startle response, flashbacks, 
and avoidance of activities that arouse recollections of his 
military experiences, these symptoms do not raise to the 
level of reduced reliability and productivity required for a 
50 percent rating.  

It appears that most of the adverse impairment of the 
veteran's PTSD is upon his social functioning.  However, as 
noted above, the correct evaluation is not to be assigned 
based solely upon the adverse impact on his social 
functioning, although the impact of his social dysfunction 
upon his occupational capacities is considered.  In this 
regard, although the veteran has had many jobs since 
discharge from his last period of military service, his was 
gainfully employed in one of his most recent past periods of 
employment for 18 years and event this was followed by 4 
years of self-employment.  

The Board has considered the opinion expressed by a VA nurse 
in December 2005 that the veteran can not maintain gainful 
employment due to PTSD.  Even after a thorough review of the 
VAOPTs, the Board does not agree with that conclusion.  
First, it was not confirmed by the two VA psychiatric 
examiners.  Second, the VA nurse did not explain why the PTSD 
precluded gainful employment.  Rather, it was only stated 
that he had difficulty sustaining effective relationships 
when interacting in school and in past jobs without stating 
that there had been in increase in the severity of the PTSD 
and, particularly, not explaining why there had been no such 
impairment in the job he had held for 18 years or his 
subsequent self-employment for 4 years.  

Lastly, while the veteran describes his hypervigilance in 
checking the perimeter of his property or house, particularly 
before going to sleep at night, as a form of obsessive or 
ritualistic behavior, which is one of the factors for 
consideration for a 50 percent rating, the two VA examiners 
both agreed that he had no obsessive or ritualistic behavior.  
These examiners are trained professionals who are qualified 
to render such a judgment.  The veteran offers no opinion 
from a qualified medical professional attesting to such 
behavior as qualifying as obsessive or ritualistic.  And, 
since he is a lay person, he is not qualified to offer such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For the reason explained, the actual symptoms did not more 
nearly approximate the criteria for the 50 percent rating.  

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for PTSD.  Accordingly, there is no doubt to be 
resolved in this case.  38 C.F.R. § 3.102.  

Extraschedular Consideration

Here, the veteran also is not shown to warrant consideration 
for an extraschedular rating for the service-connected 
disorders at issue under 38 C.F.R. § 3.321(b)(1).  "Marked" 
interference with employment, however, as this term is used 
in 38 C.F.R. § 3.321(b)(1), means impairment so severe that 
it cannot be compensated by the currently assigned ratings.  
There are governing norms for making this determination.  And 
considering them, the veteran has not been frequently 
hospitalized on account of his service-connected 
disabilities.  All of the veteran's treatment and evaluation 
has been on an outpatient basis - as opposed to as an 
inpatient.  And although his overall functional impairment, 
admittedly, may hamper his performance in some respects, it 
is not shown to be to the level that would require 
extraschedular consideration since those provisions are 
reserved for very special cases.  The disorders have not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

An initial disability rating for PTSD in excess of 30 percent 
is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


